Citation Nr: 0608292	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-00 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to an increased rating for service-connected 
bruxism, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

In October 2000, the RO received the veteran's service-
connection claim for bruxism.  The claim was denied in a July 
2001 rating decision.  The veteran disagreed with the July 
2001 rating decision and initiated the instant appeal.  In a 
subsequent decision by a Decision Review Officer (DRO), the 
RO granted service connection for bruxism, assigning a 
noncompensable evaluation effective October 11, 2000.  The 
veteran perfected an appeal as to the assigned rating.

The veteran presented testimony before a Veterans Law Judge 
at the RO in March 2003.  A transcript of that hearing has 
been associated with the veteran's VA claims folder.  
Following the hearing, the Board remanded the claim in 
September 2003 for the purpose of ensuring compliance with 
the notice provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA).  After completing the additional development 
requested by the Board, the Appeals Management Center (AMC) 
increased the disability rating assigned the veteran's 
bruxism to 10 percent, effective October 4, 2005.  The 
veteran has continued to express dissatisfaction with the 
assigned rating.  See AB v. Brown, 6 Vet. App. 35 (1993) 
[applicable law mandates that it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that a claim remains in controversy 
where less than the maximum benefit available is awarded].  

The Veterans Law Judge who conducted the March 2003 hearing 
is no longer employed by the Board.  Accordingly, the veteran 
was advised by way of a January 2006 letter from the Board 
that he could request an additional hearing before a 
different Veterans Law Judge.  The January 2006 letter 
specifically advised the veteran that if he did not request 
an additional hearing within 30 days, the Board would assume 
he did not want one and would proceed to decide the claim.  
To date, the veteran has not requested an additional hearing, 
and the Board will therefore proceed with the adjudication of 
the claim.

For the reasons outlined below, the Board believes that an 
additional remand of the case is in order.  The appeal is 
REMANDED to the RO via the AMC in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

The veteran is seeking an increased disability rating for his 
service-connected bruxism, which is currently evaluated as 
noncompensably disabling from October 11, 2000 and 10 percent 
disabling from October 4, 2005.  Based on the procedural 
posture of the case, and the recent holding of the United 
States Court of Appeals for Veterans Claims (the Court) in 
Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the claim must be remanded for additional development.

In Dingess, the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue as 
veteran status is undisputed and service connection is 
already in effect for bruxism.  The Board also notes that the 
veteran has been provided with a VCAA notice regarding 
element (4), degree of disability, by way of an August 2004 
letter sent to the veteran following the Board's September 
2003 remand.  The August 2004 letter specifically advised the 
veteran to identify evidence demonstrating his current level 
of disability, and specifically requested "evidence showing 
that your service-connected bruxism has increased in 
severity."  

The veteran has not, however, been provided notice regarding 
the fifth and final element of his claim, that of effective 
date.  Dingess specifically commands that VA "must notify 
the claimaint that the effective date of an award of service 
connection and any assigned disability rating(s) will be 
determined based on when VA receives the claim, when the 
evidence that establishes the basis for a disability rating 
that reflects that the level of disability was submitted, or 
on the day after the veteran's discharge from service if the 
claim that is the basis for which service connection is 
awarded is submitted within one year after discharge."  Such 
notice was not provided the veteran in this case.  

Not only is the effective date of disability one of the five 
elements of a claim for benefits as outlined by Dingess, but 
the matter also has particular importance in the instant case 
because the initial disability rating assigned the veteran's 
bruxism has been staged, with a noncompensable rating 
assigned from October 11, 2000, and a 10 percent rating 
effective October 4, 2005.  Thus, in undertaking a de novo 
review of the claim, it is incumbent upon the Board to not 
only consider the level of the veteran's disability, but the 
relative level of disability at different times throughout 
the appeal period.  Thus, the effective date of any rating 
awarded is necessarily part of the veteran's claim.  Because 
the veteran has not been provided with VCAA notice regarding 
the effective date issue, and therefore has not been accorded 
appropriate opportunity to present evidence and argument 
pertaining thereto, Dingess requires that the case be 
remanded so that additional VCAA notice regarding the 
effective date can be accomplished.

Accordingly, the veteran's claim is remanded to the Veterans 
Benefits Administration (VBA) for the following actions:

1.  VBA should provide the veteran with a 
notice letter regarding his increased 
rating claim for bruxism which complies 
with the notification requirements of the 
VCAA and Dingess.  

2.  After completing any additional 
development which is deemed necessary, 
VBA should readjudicate the issue on 
appeal, with specific attention given to 
the dates of staged ratings, if any.  If 
the benefit sought on appeal is denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

